DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figures 8, 10-12, 15 and 19-22 are not properly labeled.  References numerals alone are insufficient.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a reference demodulation unit arranged to demodulate,” “a phase shift demodulation unit arranged to demodulate” in claim 1, “a first demodulation unit arranged to demodulate” and “a second demodulation unit arranged to demodulate” in claim 6, as well as “an additional heart rate determining device arranged to determine” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 7, the written description does not provide support for “a comparison unit” which is arranged to compare…”by comparing zero crossings and/or points of maximum positive and/or negative amplitude of the reference demodulated signal and the phase shift demodulated signal so as to obtain a binary sign signal including information on 
Regarding claims 10 and 12, the written description does not provide for “a comparison step of comparing” which is arranged to compare…”by comparing zero crossings and/or points of maximum positive and/or negative amplitude of the reference demodulated signal and the phase shift demodulated signal so as to obtain a binary sign signal including information on whether the phase shift demodulated signal leads or lags the reference demodulated signal.”   The written description does not provide for a corresponding structure or algorithm to transform a general purpose computer into a specialized computer to perform said functions.  Additionally, while the written description discloses zero crossings, points of maximum position, negative amplitude and the phase shift demodulated signal, there is no corresponding disclosure in which the included selections of combinations of these features are used to obtain a binary sign signal as set forth in the claim.  It is recognized that page 5 of the written description states “the signal points considered in this context are preferably zero crossings of the signals, even though other points may be considered in the alternative or in addition, e.g. 
As a computer implemented invention, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).  In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed.  See MPEP 2163.01 and 2163.02.
In this case, without the algorithm or equation disclosed, it is unknown how the comparison is performed with respect to the zero crossings and/or points of maximum positive and/or negative amplitude of the reference demodulated signal and the phase shift demodulated signal so as to obtain a binary sign signal.  
Regarding claims 3 and 5, the written description does not provide support for the 35 U.S.C. 112(f) terms of “a selection section arranged to determine,” “a first processing section being arranged to determine,” “a second processing section being arranged to determine,” “an input section arranged to receive” and “a choosing section arranged to select.”  The written description does not provide a corresponding hardware or software embodiment for the above referenced sections.  The terms are disclosed in the written description; however, there is no corresponding structure or 
Regarding claims 7 and 9, the written description does not provide support for the 35 U.S.C. 112(f) terms of “an ultrasonic Doppler device arranged to transmit,” “an accelerometer unit arranged to measure,” “an electrocardiography unit arranged to measure,” “a light sensor unit arranged to measure” and “an additional ultrasonic Doppler unit arranged to determine.  The written description does not provide sufficient support to provide one of ordinary skill in the art with sufficient understanding of what is included in the individual “unit” arranged to.  The terms are disclosed in the written description; however, no corresponding structure or algorithm to transform a generic processor into a specialized processor is provided.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 1 and 7, “a comparison unit” which is arranged to compare…”by comparing zero crossings and/or points of maximum 
Regarding claims 3 and 5, “a selection section arranged to determine,” “a first processing section being arranged to determine,” “a second processing section being arranged to determine,” “an input section arranged to receive” and “a choosing section arranged to select” are indefinite as there is no corresponding hardware or software embodiment.  The written description does not provide a corresponding hardware or software embodiment for the above referenced sections.  The terms are disclosed in the written description; however, there is no corresponding structure or algorithm to transform a generic processor into a specialized processor.  One of ordinary skill in the art would not have sufficient understanding of the corresponding units and how they are arranged to determine a first and second heart rate from the corresponding channels and how the input section receives external information.
Regarding claims 7 and 9, “an ultrasonic Doppler device arranged to transmit,” “an accelerometer unit arranged to measure,” “an electrocardiography unit arranged to measure,” “a light sensor unit arranged to measure” and “an additional ultrasonic Doppler unit arranged to determine” are indefinite as there is no corresponding hardware or software embodiment.  The written description does not provide sufficient support to provide one of ordinary skill in the art with sufficient understanding of what is included in the individual “unit” arranged to.  The terms are disclosed in the written description; however, no corresponding structure or algorithm to transform a generic processor into a specialized processor is provided.
Claims 1 and 10 recite the limitations "the echo signal" and “the ultrasonic signal” in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, it is unclear as to whether “an ultrasonic signal” and “an ultrasonic Doppler echo signal” are in addition to the “an ultrasonic signal” and “an ultrasonic Doppler echo signal” as set forth in claim 1 which is incorporated into claim 7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793